DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 12 August 2022. Examiner acknowledges the amendments to claims 1, 16, 17, 28, 29, and 31. Claims 1-32 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 15-18, 20, 24-28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (JP-2005253590-A, translation previously presented) in view of Fonte (US-9087147-B1).

Regarding claim 1, Hirose teaches
A biometric apparatus comprising: a first detector that detects and outputs a brain activity signal indicating a state of brain activity in a target person (a sensor unit 1a… Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface, and the scattered light is received by the sensor unit 1a (Translated Hirose, Page 3, Paragraph 4)); and a signal processing circuit (consciousness state determination unit 4 (Hirose, Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Hirose, Page 9, Paragraph 3)), 
wherein the signal processing circuit 
acquires the brain activity signal (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Hirose, Page 4, Paragraph 1)), 
acquires a biological signal of the target person that is different from the brain activity signal (a brain activity measurement result correction unit 22 is provided as means for correcting the measurement result of the optical probe 1 using the measurement result of the blood flow rate change by the Doppler blood flow meter 21 (Hirose, Page 9, Paragraph 3); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Hirose, Page 3, Paragraph 5)), 
determines, based on the biological signal and the brain activity signal, whether a state of the target person is an awake state, a sleeping state, or a reduced consciousness state (A consciousness state determination unit 4 is provided as means for determining the driver's consciousness state (Hirose, Page 3, Paragraph 4); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Hirose, Page 3, Paragraph 5); it is determined whether the active driving state (state1), the drowsiness state (state 2), the side-by-side consciousness state (state 3), or the state of reduced consciousness state (state 4) Hirose, (Page 5, Paragraph 5)), and 
generates and outputs a signal indicating the state of the target person (Then, the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Hirose, Page 6, Paragraph 4)).
		
However, Hirose fails to explicitly disclose that the biometric apparatus determines whether a state of the target person is an unconscious state. Fonte discloses systems and methods for determining a state of the target person, wherein Fonte discloses acquiring a brain activity signal and acquiring a biological signal of the target person that is different from the brain activity signal (Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)), wherein based on the biological signal and the brain activity signal, determining a state of unconsciousness of the target person (The cerebral arterial resistance may have clinical significance in explaining why patients with diffuse atherosclerosis in extracranial and/or intracranial arteries may exhibit symptoms of syncope (temporary loss of consciousness or posture, e.g., fainting) or ischemia (restriction in blood supply) (Fonte, Col 60, lines 50-55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus according to Hirose so as to incorporate that the determination includes whether a state of the target person is an unconscious state as taught Fonte, as Fonte discloses that reduced blood flow in the brain is indicative of syncope (Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)), wherein Hirose discloses that a target person exhibiting drowsiness or reduced consciousness exhibits reduced blood flow in the brain (However, when fatigue is accumulated and a dozing state (state 2) is reached, the visual information does not reach the back of the head and the blood flow in the back of the head remains reduced. In addition, the frontal head is not recognized, and the blood flow rate in the frontal region is also reduced (Translated Hirose, Page 5, Paragraph 7-Page 8, Paragraph 1); At this time, although the blood flow in the occipital region is increased or decreased, the blood flow rate in the frontal region remains reduced (Translated Hirose, Page 6, Paragraph 3)), such that a target person exhibiting symptoms of syncope (loss of consciousness/fainting, equivalent to a state of unconsciousness) would similarly warrant performing supportive actions to prevent a vehicular accident due to the user's inability to act (When the driver's consciousness state is determined to be state 4 by the consciousness state determination unit 4, there is a high possibility that sufficient response cannot be obtained only by presenting information. Accordingly, the behavior of the vehicle itself is controlled such that the steering 11, the accelerator pedal 12, the brake pedal 13, and the like are automatically controlled to decelerate the vehicle and stop on the road shoulder. Further, it may be controlled such that a similar vehicle behavior can be obtained by assisting the driver's driving operation by changing the loadstroke characteristics of the steering wheel 11, the accelerator pedal 12, and the brake pedal 13. Further, when a communication device is mounted on the vehicle, a report to the police or hospital may be made (Hirose, Page 8, Paragraph 3)).

Regarding claim 2, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1, wherein 
the first detector further detects and outputs the biological signal (Hirose, Page 3, Paragraph 4).

Regarding claim 3, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1, further comprising: 
a second detector that detects and outputs the biological signal (a total of two sensor portions 1a of the optical probe 1 are arranged (Hirose, Page 4, Paragraph 3), wherein a second of the same sensor system is considered to be a second detector).

Regarding claim 4, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1, further comprising: 
a light source that emits a light pulse irradiating a head of the target person (Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface (Hirose, Page 3, Paragraph 5)); and 
a control circuit (brain activity measurement control unit 1b (Hirose, Page 3, Paragraph 5)), 
wherein the first detector detects at least a part of a reflected light pulse returning from the head (the scattered light is received by the sensor unit 1a (Hirose, Page 3, Paragraph 5)), and 
the control circuit 
causes the light source to emit the light pulse (the sensor unit 1a under the control of the brain activity measurement control unit 1b (Hirose, Page 3, Paragraph 5)), and 
causes the first detector to detect and output an internal scattering component scattered inside a brain of the target person from the reflected light pulse as the brain activity signal (Hirose, Page 3, Paragraph 5).

Regarding claim 6, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1, wherein 
the brain activity signal includes information on a change in a quantity of cerebral blood flow in the target person (In addition to the configuration of the first embodiment described above, the vehicle driving support device of the present embodiment uses means for measuring a change in the blood flow sent to the driver's brain and the measurement result of the blood flow change (Hirose, Page 9, Paragraph 1)).

Regarding claim 15, Hirose in view of Fonte teaches
The biometric apparatus according to claim 14, further comprising: 
a communication circuit that communicates with an external apparatus external to the biometric apparatus (the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Hirose, Page 6, Paragraph 4); As information transmission means, for example, a monitor 7 for presenting / notifying visual information to the driver, a speaker 8 for presenting auditory information by alarm sound or voice to the driver, or tactile information by vibration of a vehicle seat or seat belt (Hirose, Page 6, Paragraph 7)), wherein 
when the signal processing circuit determines that the target person is not in a normal state based on at least one selected from the group consisting of the biological signal and the brain activity signal, the communication circuit notifies the external apparatus that the target person is not in the normal state (Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Hirose, Page 3, Paragraph 5); Control the operation of these information transmission means and operation means so that optimal information is presented and alerted according to the driver's consciousness, or in some cases autonomously control the behavior of the vehicle itself (Hirose, Page 6, Paragraph 6); As information transmission means, for example, a monitor 7 for presenting / notifying visual information to the driver, a speaker 8 for presenting auditory information by alarm sound or voice to the driver, or tactile information by vibration of a vehicle seat or seat belt (Hirose, Page 6, Paragraph 9)).

Regarding claim 32, Hirose in view of Fonte teaches
The biometric apparatus according to claim 4, wherein 
the control circuit causes the first detector to detect the internal scattering component by detecting a portion of the reflected light pulse after an intensity of the reflected light pulse starts to decrease (The intensity of the scattered light received by the sensor unit 1a of the optical probe 1 changes according to the amount of hemoglobin on the driver's brain surface (Hirose, Page 4, Paragraph 6), wherein determining the change in intensity of the scattering component (as it increases or decreases based on increased or decreased blood flow) is considered to read on this limitation as Hirose discloses continual detection).

Regarding claim 16, Hirose teaches
A biometric method comprising: 
acquiring a brain activity signal of a target person (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Hirose, Page 4, Paragraph 1)) by irradiating a head of the target person with a light using a light source in a biometric apparatus that includes the light source, a photodetector (a sensor unit 1a… Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface, and the scattered light is received by the sensor unit 1a (Page 3, Paragraph 4)), a signal processing circuit (consciousness state determination unit 4 (Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Page 9, Paragraph 3)), and a control circuit (brain activity measurement control unit 1b (Page 3, Paragraph 5)); 
acquiring a biological signal of the target person that is different from the brain activity signal (a brain activity measurement result correction unit 22 is provided as means for correcting the measurement result of the optical probe 1 using the measurement result of the blood flow rate change by the Doppler blood flow meter 21 (Hirose, Page 9, Paragraph 3); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Hirose, Page 3, Paragraph 5)); and 
determining, based on the biological signal and the brain activity signal, whether a state of the target person is an awake state, a sleeping state, or a reduced consciousness state (A consciousness state determination unit 4 is provided as means for determining the driver's consciousness state (Hirose, Page 3, Paragraph 4); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Hirose, Page 3, Paragraph 5); it is determined whether the active driving state (state1), the drowsiness state (state 2), the side-by-side consciousness state (state 3), or the state of reduced consciousness state (state 4) (Hirose, Page 5, Paragraph 5)).

However, Hirose fails to explicitly disclose that the biometric apparatus determines whether a state of the target person is an unconscious state. Fonte discloses systems and methods for determining a state of the target person, wherein Fonte discloses acquiring a brain activity signal and acquiring a biological signal of the target person that is different from the brain activity signal (Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)), wherein based on the biological signal and the brain activity signal, determining a state of unconsciousness of the target person (The cerebral arterial resistance may have clinical significance in explaining why patients with diffuse atherosclerosis in extracranial and/or intracranial arteries may exhibit symptoms of syncope (temporary loss of consciousness or posture, e.g., fainting) or ischemia (restriction in blood supply) (Fonte, Col 60, lines 50-55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method according to Hirose so as to incorporate that the determination includes whether a state of the target person is an unconscious state as taught Fonte, as Fonte discloses that reduced blood flow in the brain is indicative of syncope (Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)), wherein Hirose discloses that a target person exhibiting drowsiness or reduced consciousness exhibits reduced blood flow in the brain (However, when fatigue is accumulated and a dozing state (state 2) is reached, the visual information does not reach the back of the head and the blood flow in the back of the head remains reduced. In addition, the frontal head is not recognized, and the blood flow rate in the frontal region is also reduced (Translated Hirose, Page 5, Paragraph 7-Page 8, Paragraph 1); At this time, although the blood flow in the occipital region is increased or decreased, the blood flow rate in the frontal region remains reduced (Translated Hirose, Page 6, Paragraph 3)), such that a target person exhibiting symptoms of syncope (loss of consciousness/fainting, equivalent to a state of unconsciousness) would similarly warrant performing supportive actions to prevent a vehicular accident due to the user's inability to act (When the driver's consciousness state is determined to be state 4 by the consciousness state determination unit 4, there is a high possibility that sufficient response cannot be obtained only by presenting information. Accordingly, the behavior of the vehicle itself is controlled such that the steering 11, the accelerator pedal 12, the brake pedal 13, and the like are automatically controlled to decelerate the vehicle and stop on the road shoulder. Further, it may be controlled such that a similar vehicle behavior can be obtained by assisting the driver's driving operation by changing the loadstroke characteristics of the steering wheel 11, the accelerator pedal 12, and the brake pedal 13. Further, when a communication device is mounted on the vehicle, a report to the police or hospital may be made (Hirose, Page 8, Paragraph 3)).

Regarding claim 17, Hirose in view of Fonte teaches
The biometric method according to claim 16, wherein the acquiring the brain activity signal further includes 
using the photodetector to detect and output an internal scattering component scattered inside a brain of the target person from a reflected light returning from the head as the brain activity signal (a sensor unit 1a… Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface, and the scattered light is received by the sensor unit 1a (Hirose, Page 3, Paragraph 4)), and 
the determining is performed using the signal processing circuit (the scattered light is received by the sensor unit 1a (Hirose, Page 3, Paragraph 5)).

Regarding claim 18, Hirose in view of Fonte teaches
The biometric method according to claim 17, wherein based on a result of determining the state of the target person, the control circuit performs any of controlling an output of a notification to the target person (the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Hirose, Page 6, Paragraph 4); As information transmission means, for example, a monitor 7 for presenting / notifying visual information to the driver, a speaker 8 for presenting auditory information by alarm sound or voice to the driver, or tactile information by vibration of a vehicle seat or seat belt (Hirose, Page 6, Paragraph 7)), controlling equipment near the target person that is different from the biometric apparatus (examples of the operation means include a steering wheel 11 for performing a steering operation for controlling the traveling direction of the vehicle, an accelerator pedal 12 and a brake pedal 13 for performing an acceleration operation and a deceleration operation of the vehicle, and the like (Hirose, Page 6, Paragraph 6)), and communicating with an external apparatus that is external to the biometric apparatus (Hirose, Page 6, Paragraph 7).

Regarding claim 20, Hirose in view of Fonte teaches
The biometric method according to claim 16, wherein the brain activity signal includes information on a change in a quantity of cerebral blood flow in the target person (In addition to the configuration of the first embodiment described above, the vehicle driving support device of the present embodiment uses means for measuring a change in the blood flow sent to the driver's brain and the measurement result of the blood flow change (Hirose, Page 9, Paragraph 1)).

Regarding claim 24, Hirose in view of Fonte teaches
The biometric method according to claim 17, wherein the biometric apparatus further includes memory that stores a first standard value and a second standard value (the driving of the vehicle is started, the activity state of the brain in a resting state, which is a reference for determining the driver's consciousness state, is measured (Hirose, Page 5, Paragraph 4); The measurement in the resting state as described above may be performed only once at the initial setting, and the measurement result may be stored, and thereafter, the stored measurement result may be used (Hirose, Page 5, Paragraph 4)), the first standard value being a standard value of the biological signal (Here, the driving postures that the driver can take during driving are limited to some extent, so the driving postures that can be taken during driving are patterned in advance and the change in blood flow to the brain at each driving posture is obtained and handled If stored as a table or a relational expression, a change in blood flow to the brain at that time can be estimated from the driving posture by detecting the driving posture of the driver during actual driving (Hirose, Page 11, Paragraph 3)), and the second standard value being a standard value of the brain activity signal (the driving of the vehicle is started, the activity state of the brain in a resting state, which is a reference for determining the driver's consciousness state, is measured (Hirose, Page 5, Paragraph 4)), and the determining is performed by comparing the biological signal to the first standard value and comparing the brain activity signal to the second standard value (The measurement in the resting state as described above may be performed only once at the initial setting, and the measurement result may be stored, and thereafter, the stored measurement result may be used (Hirose, Page 5, Paragraph 4)).

Regarding claim 25, Hirose in view of Fonte teaches
The biometric method according to claim 17, wherein the biometric apparatus further includes memory that stores a data table expressing a relationship between the brain activity signal, the biological signal, and the state of the target person (the driving of the vehicle is started, the activity state of the brain in a resting state, which is a reference for determining the driver's consciousness state, is measured (Hirose, Page 5, Paragraph 4); The measurement in the resting state as described above may be performed only once at the initial setting, and the measurement result may be stored, and thereafter, the stored measurement result may be used (Hirose, Page 5, Paragraph 4); In order to improve the accuracy of the relationship between the driving posture and the change in blood flow, a correspondence table or a relational expression is obtained for each type of subject, for example, by sex or age, and stored in the blood flow rate change estimation unit 31 (Hirose, Page 12, Paragraph 2)), and the determining is performed by referencing the data table (Hirose, Page 5, Paragraph 4; Page 12, Paragraph 2).

Regarding claim 26, Hirose in view of Fonte teaches
The biometric method according to claim 17, further comprising: acquiring time-series data of the biological signal and the brain activity signal (The brain activity state of the driver's forehead and occipital region in a resting state is measured using the optical probe 1 for several seconds during the period from the output of to the output of the end sound (Hirose, Page 5, Paragraph 4)), wherein the biometric apparatus further includes memory that stores reference time- series data corresponding to the time-series data (Hirose, Page 5, Paragraph 4), and the determining includes at least one selected from the group consisting of comparing the time-series data to the reference time-series data (Hirose, Page 5, Paragraph 4), computing a statistical value of the time-series data, and executing machine learning of a correlation between the time-series data and the state of the target person.

Regarding claim 27, Hirose in view of Fonte teaches
The biometric method according to claim 17, further comprising: acquiring two-dimensional image data corresponding to the biological signal and the brain activity signal (The camera 2 captures an image near the driver's face and eyes and sends the data to the image processing unit 3. The image processing unit 3 analyzes data of an image captured by the camera 2 and measures a driver's visual state (Hirose, Page 4, Paragraph 6)); and extracting a feature value contained in the two-dimensional image data (the image processing unit 3 determines the visual target from the driver's line-of-sight direction estimated from the image captured by the camera 2, and the line-of-sight movement range, line-of-sight movement frequency, blink, and open / closed eye state Etc. are determined (Hirose, Page 4, Paragraph 6)), wherein the biometric apparatus further includes memory that stores a reference feature value corresponding to the feature value (In order to improve the accuracy of the relationship between the driving posture and the change in blood flow, a correspondence table or a relational expression is obtained for each type of subject, for example, by sex or age, and stored in the blood flow rate change estimation unit 31 (Hirose, Page 12, Paragraph 2)), and the determining includes at least one selected from the group consisting of comparing the feature value to the reference feature value, computing a statistical value of the feature value, and executing machine learning of a correlation between the feature value and the state of the target person (The processing result in the image processing unit 3 is sent to the consciousness state determination unit 4 (Hirose, Page 4, Paragraph 6); The consciousness state determination unit 4 is based on the driver's brain activity state measurement result sent from the brain activity measurement control unit 1b of the optical probe 1 and the driver's visual state measurement result sent from the image processing unit 4. The driver's consciousness state is determined (Hirose, Page 5, Paragraph 3)).

Regarding claim 28, Hirose teaches
A determination apparatus comprising: 
one or more memories; and 
a circuit (consciousness state determination unit 4 (Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Page 9, Paragraph 3)) that, in operation, 
acquires a brain activity signal of a target person (A measurement result of the brain activity measurement control unit 1b of the optical probe 1 is sent to the consciousness state determination unit 4 (Page 4, Paragraph 1)), 
acquires a biological signal of the target person that is different from the brain activity signal (a brain activity measurement result correction unit 22 is provided as means for correcting the measurement result of the optical probe 1 using the measurement result of the blood flow rate change by the Doppler blood flow meter 21 (Page 9, Paragraph 3); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5)), and 
determines, based on the biological signal and the brain activity signal, whether a state of the target person is an awake state, a sleeping state, or a reduced consciousness state (A consciousness state determination unit 4 is provided as means for determining the driver's consciousness state (Page 3, Paragraph 4); Then, based on the scattered light intensity received by the sensor unit 1a, the brain activity measurement control unit 1b measures the blood flow on the brain surface in the brain region to be measured by the driver, and the activity of the driver's brain state is measured (Page 3, Paragraph 5); it is determined whether the active driving state (state1), the drowsiness state (state 2), the side-by-side consciousness state (state 3), or the state of reduced consciousness state (state 4) (Page 5, Paragraph 5)).
		
However, Hirose fails to explicitly disclose that the determination apparatus determines whether a state of the target person is an unconscious state. Fonte discloses systems and methods for determining a state of the target person, wherein Fonte discloses acquiring a brain activity signal and acquiring a biological signal of the target person that is different from the brain activity signal (Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)), wherein based on the biological signal and the brain activity signal, determining a state of unconsciousness of the target person (The cerebral arterial resistance may have clinical significance in explaining why patients with diffuse atherosclerosis in extracranial and/or intracranial arteries may exhibit symptoms of syncope (temporary loss of consciousness or posture, e.g., fainting) or ischemia (restriction in blood supply) (Fonte, Col 60, lines 50-55)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination apparatus according to Hirose so as to incorporate that the determination includes whether a state of the target person is an unconscious state as taught Fonte, as Fonte discloses that reduced blood flow in the brain is indicative of syncope (Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)), wherein Hirose discloses that a target person exhibiting drowsiness or reduced consciousness exhibits reduced blood flow in the brain (However, when fatigue is accumulated and a dozing state (state 2) is reached, the visual information does not reach the back of the head and the blood flow in the back of the head remains reduced. In addition, the frontal head is not recognized, and the blood flow rate in the frontal region is also reduced (Translated Hirose, Page 5, Paragraph 7-Page 8, Paragraph 1); At this time, although the blood flow in the occipital region is increased or decreased, the blood flow rate in the frontal region remains reduced (Translated Hirose, Page 6, Paragraph 3)), such that a target person exhibiting symptoms of syncope (loss of consciousness/fainting, equivalent to a state of unconsciousness) would similarly warrant performing supportive actions to prevent a vehicular accident due to the user's inability to act (When the driver's consciousness state is determined to be state 4 by the consciousness state determination unit 4, there is a high possibility that sufficient response cannot be obtained only by presenting information. Accordingly, the behavior of the vehicle itself is controlled such that the steering 11, the accelerator pedal 12, the brake pedal 13, and the like are automatically controlled to decelerate the vehicle and stop on the road shoulder. Further, it may be controlled such that a similar vehicle behavior can be obtained by assisting the driver's driving operation by changing the loadstroke characteristics of the steering wheel 11, the accelerator pedal 12, and the brake pedal 13. Further, when a communication device is mounted on the vehicle, a report to the police or hospital may be made (Hirose, Page 8, Paragraph 3)).

Claim(s) 5, 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Fonte as applied to claims 1 and 16 above, and further in view of Kusukame (US-20150173618-A1, previously presented).

Regarding claim 5, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1. 

However, Hirose fails to explicitly disclose that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature. Kusukame teaches an apparatus for determining brain function based on detecting a biological signal consisting of infrared light diffused and reflected in the human head, wherein Kusukame further discloses a biological signal that includes information consisting of pulse (Furthermore, in the above description, in order to estimate the state of the measurement subject (such as the degree of concentration, the degree of sleepiness, the comfort level, or the discomfort level), the optical brain-function measurement apparatus according to the present disclosure may be used in combination with, for example, a heart rate meter (Kusukame, Paragraph [0152])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature so as to further estimate the consciousness state of the target person (Kusukame, Paragraph [0152]).

Regarding claim 10, Hirose in view of Fonte teaches
The biometric apparatus according to claim 4. 

However, Hirose fails to explicitly disclose that the control circuit causes the first detector to further detect a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse, and output a signal indicating a variation in the surface reflection component as the biological signal. Kusukame discloses a control circuit that causes a first detector to detect a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse, and output a signal indicating a variation in the surface reflection component as the biological signal (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that the control circuit causes the first detector to further detect a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse, and output a signal indicating a variation in the surface reflection component as the biological signal as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).

Regarding claim 11, Hirose in view of Fonte teaches
The biometric apparatus according to claim 10, wherein 
the control circuit causes the first detector to 
detect the internal scattering component by detecting a portion of the reflected light pulse after an intensity of the reflected light pulse starts to decrease (The intensity of the scattered light received by the sensor unit 1a of the optical probe 1 changes according to the amount of hemoglobin on the driver's brain surface (Hirose, Page 4, Paragraph 6), wherein determining the change in intensity of the scattering component (as it increases or decreases based on increased or decreased blood flow) is considered to read on this limitation as Hirose discloses continual detection).

However, Hirose fails to explicitly disclose that the control circuit also causes the first detector to detect the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease. Kusukame discloses a detector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131]), wherein Kusukame discloses continual detection such that the surface reflection component would be detected before the intensity of the reflected light pulse starts to decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that the detector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).

Regarding claim 12, Hirose in view of Fonte teaches
The biometric apparatus according to claim 10. 

However, Hirose fails to explicitly disclose that the first detector is an image sensor including pixels arranged in a two-dimensional matrix, and each of the pixels includes a photoelectric converter that converts received light into a signal charge, a first charge accumulator that accumulates the signal charge corresponding to the surface reflection component, and a second charge accumulator that accumulates the signal charge corresponding to the internal scattering component. Kusukame discloses an image sensor including pixels arranged in a two-dimensional matrix (the detection unit 104 includes detection elements that are two-dimensionally arranged in the vertical and horizontal directions (Kusukame, Paragraph [0036])), and each of the pixels includes a photoelectric converter that converts received light into a signal charge (an analog signal of electric current (or voltage) detected by each detection element 1005 within the detection unit 104 is transmitted to the data analyzing unit 1004 via a corresponding analog-to-digital converter 1006 and is data-processed as output from the light exit position in the corresponding detection element 1005 (Kusukame, Paragraph [0051])), a first charge accumulator that accumulates the signal charge corresponding to the surface reflection component (the data analyzing unit 1004 calculates, for example, light absorption characteristics and scatter characteristics at each part of the head, as well as blood flow distribution and oxyhemoglobin/deoxyhemoglobin ratio distribution within the human head (i.e., calculates the brain function state) (Kusukame, Paragraph [0053])), and a second charge accumulator that accumulates the signal charge corresponding to the internal scattering component (Kusukame, Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that the first detector is an image sensor including pixels arranged in a two-dimensional matrix, and each of the pixels includes a photoelectric converter that converts received light into a signal charge, a first charge accumulator that accumulates the signal charge corresponding to the surface reflection component, and a second charge accumulator that accumulates the signal charge corresponding to the internal scattering component as taught by Kusukame as this amounts to mere simple substitution of one detector for another with the similar result of determining blood flow distribution in the human head (the data analyzing unit 1004 calculates, for example, light absorption characteristics and scatter characteristics at each part of the head, as well as blood flow distribution and oxyhemoglobin/deoxyhemoglobin ratio distribution within the human head (i.e., calculates the brain function state) (Kusukame, Paragraph [0054])) (MPEP 2143(I)(B)).

Regarding claim 19, Hirose in view of Fonte teaches
The biometric method according to claim 16. 

However, Hirose fails to explicitly disclose wherein the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature. Kusukame discloses a biological signal that includes information consisting of pulse (Furthermore, in the above description, in order to estimate the state of the measurement subject (such as the degree of concentration, the degree of sleepiness, the comfort level, or the discomfort level), the optical brain-function measurement apparatus according to the present disclosure may be used in combination with, for example, a heart rate meter (Kusukame, Paragraph [0152])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method of Hirose so as to incorporate that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature so as to further estimate the consciousness state of the target person (Kusukame, Paragraph [0152]).

Claim(s) 7, 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Fonte as applied to claims 1 and 16 above, and further in view of Choi (US-20170090475-A1, previously presented).

Regarding claim 7, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1. 

However, Hirose fails to explicitly disclose that the signal processing circuit acquires the brain activity signal after acquiring the biological signal. Choi discloses a monitoring apparatus for determining driver drowsiness, wherein Choi further discloses measuring a biological signal before monitoring a brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that the signal processing circuit acquires the brain activity signal after acquiring the biological signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).

Regarding claim 13, Hirose in view of Fonte teaches
The biometric apparatus according to claim 4.

However, Hirose fails to explicitly disclose that a time from a start of irradiation with the light pulse until an acquisition of the brain activity signal is longer than a time from the start of irradiation with the light pulse until an acquisition of the biological signal. Choi discloses measuring a biological signal before monitoring a brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that a time from a start of irradiation with the light pulse until an acquisition of the brain activity signal is longer than a time from the start of irradiation with the light pulse until an acquisition of the biological signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).

Regarding claim 14, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1, wherein 
the signal processing circuit 
makes a second determination related to the state of the target person based on the brain activity signal, and outputs a second signal indicating a result of the second determination (Hirose, Page 4, Paragraph 1). 

However, Hirose fails to explicitly disclose that the signal processing circuit makes a first determination related to the state of the target person based on the biological signal, and outputs a first signal indicating a result of the first determination, wherein the second determination and the second signal occur after the first determination and the second signal. Choi discloses measuring a biological signal before monitoring a brain activity signal, wherein a determination based on the biological signal is made prior to a determination based on the brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that a first determination related to the state of the target person based on the biological signal, and outputs a first signal indicating a result of the first determination, wherein the second determination and the second signal occur after the first determination and the second signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).

Regarding claim 21, Hirose in view of Fonte teaches
The biometric method according to claim 16, 

However, Hirose fails to explicitly disclose that the signal processing circuit acquires the brain activity signal after acquiring the biological signal. Choi discloses a monitoring apparatus for determining driver drowsiness, wherein Choi further discloses measuring a biological signal before monitoring a brain activity signal (In 520, the wearable device 501 measures a biosignal of the driver after transmitting the message to the driver monitoring apparatus 503 (Choi, Paragraph [0094], Figure 5); the biosignal sensor may measure a biosignal, such as, for example, a pulse (Choi, Paragraph [0046]); In 530, the driver monitoring apparatus 503 receives the message indicating the absence of the movement of the driver from the wearable device 501, and activates monitoring devices provided in the vehicle or outside the vehicle (Choi, Paragraph [0097], Figure 5); an electroencephalogram (EEG)…may be provided in the driver monitoring apparatus 130 or may be provided as separate devices in the vehicle (Choi, Paragraph [0046])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method of Hirose in view of Fonte so as to incorporate that the signal processing circuit acquires the brain activity signal after acquiring the biological signal as taught by Choi so as to prioritize the first determination of an abnormal health condition of the target person (the wearable device 110 may determine that the driver is drowsy or that a health issue, hereinafter also referred to as an abnormal health condition, has occurred (Choi, Paragraph [0049]); In response to no movement of the driver being detected and no abnormal health condition being determined by the wearable device 110, the driver monitoring apparatus 130 may determine that the driver is in a drowsy state (Choi, Paragraph [0054])).

Claim(s) 8, 9, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Fonte as applied to claims 1 and 16 above, and further in view of Schrauf (US-20140221781-A1).

Regarding claim 8, Hirose in view of Fonte teaches
		The biometric apparatus according to claim 1.

However, Hirose fails to explicitly disclose wherein the signal processing circuit determines and outputs whether a pulse of the target person is bradycardia or tachycardia, based on the biological signal and the brain activity signal. Schrauf teaches a method and device for determining a vital state of a subject which includes consciousness of the subject, wherein Schrauf further discloses determining whether a pulse of the target person is bradycardia or tachycardia, based on the biological signal and the brain activity signal (further diagnostic parameters are determined or recognized by means of the vital parameters, for example tachycardia, brachycardia and/or viral infections, by means of the heart rate variability (Schrauf, Paragraph [0033])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate wherein determining includes determines and outputs whether a pulse of the target person is bradycardia or tachycardia as taught by Schrauf, as further diagnostic parameters can be used to give a more comprehensive assessment of the target person indicative of the consciousness of the target person (An assessment of the current vital state of the vehicle passenger 2 can be optimized by means of these further vital parameters, such that if necessary for example inattention of the vehicle passenger 2, for example of the vehicle driver, or a threatening or already occurring unconsciousness or severe health problems can be indicated (Schrauf, Paragraph [0033])).

Regarding claim 9, Hirose in view of Fonte teaches
The biometric apparatus according to claim 1.

However, Hirose fails to explicitly disclose wherein the biological signal includes information on a blood flow at a surface of a skin of the target person. Schrauf teaches a method and device for determining a vital state of a subject which includes consciousness of the subject, wherein Schrauf further discloses determining a biological signal of the subject, wherein the biological signal includes information on a blood flow at a surface of a skin of the subject (During a heartbeat, blood vessels, in particular arteries, expand slightly, as pressure increases in the blood vessels. This expansion causes an increase of the optical absorption and therefore also a decrease of the intensity of reflected light which is reflected by the skin region. Vital parameters of the vehicle passenger 2, in particular the pulse rate or heart rate and as well as the breathing rate and the breathing volume, can be determined by the detection of the differences in brightness of the light reflected by the skin region over time (Schrauf (Paragraph [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Fonte so as to incorporate that the biological signal includes information on a blood flow at a surface of a skin of the target person as taught by Schrauf, as a vital state of a subject, such as consciousness or unconsciousness, can be derived from a blood flow at the surface of a skin of the subject (Schrauf, Paragraph [0036]).

	Regarding claim 22, Hirose in view of Fonte teaches
		The biometric method according to claim 16.

However, Hirose fails to explicitly disclose wherein determining includes determines and outputs whether a pulse of the target person is bradycardia or tachycardia. Schrauf teaches a method and device for determining a vital state of a subject which includes consciousness of the subject, wherein Schrauf further discloses determining whether a pulse of the target person is bradycardia or tachycardia, based on the biological signal and the brain activity signal (further diagnostic parameters are determined or recognized by means of the vital parameters, for example tachycardia, brachycardia and/or viral infections, by means of the heart rate variability (Schrauf, Paragraph [0033])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method of Hirose in view of Fonte so as to incorporate wherein determining includes determines and outputs whether a pulse of the target person is bradycardia or tachycardia as taught by Schrauf, as further diagnostic parameters can be used to give a more comprehensive assessment of the target person indicative of the consciousness of the target person (An assessment of the current vital state of the vehicle passenger 2 can be optimized by means of these further vital parameters, such that if necessary for example inattention of the vehicle passenger 2, for example of the vehicle driver, or a threatening or already occurring unconsciousness or severe health problems can be indicated (Schrauf, Paragraph [0033])).

Regarding claim 23, Hirose in view of Fonte teaches
The biometric method according to claim 16.

However, Hirose fails to explicitly disclose wherein the biological signal includes information on a blood flow at a surface of a skin of the target person. Schrauf teaches a method and device for determining a vital state of a subject which includes consciousness of the subject, wherein Schrauf further discloses determining a biological signal of the subject, wherein the biological signal includes information on a blood flow at a surface of a skin of the subject (During a heartbeat, blood vessels, in particular arteries, expand slightly, as pressure increases in the blood vessels. This expansion causes an increase of the optical absorption and therefore also a decrease of the intensity of reflected light which is reflected by the skin region. Vital parameters of the vehicle passenger 2, in particular the pulse rate or heart rate and as well as the breathing rate and the breathing volume, can be determined by the detection of the differences in brightness of the light reflected by the skin region over time (Schrauf (Paragraph [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric method of Hirose in view of Fonte so as to incorporate that the biological signal includes information on a blood flow at a surface of a skin of the target person as taught by Schrauf, as a vital state of a subject, such as consciousness or unconsciousness, can be derived from a blood flow at the surface of a skin of the subject (Schrauf, Paragraph [0036]).

Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Kusukame and Schrauf.

Regarding claim 29, Hirose teaches
A biometric apparatus comprising: 
a light source that emits a light pulse irradiating a head of a target person; 
a photodetector that detects at least a part of a reflected light pulse returning from the head (Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface (Hirose, Page 3, Paragraph 5)); 
a control circuit that controls the light source and the photodetector (brain activity measurement control unit 1b (Hirose, Page 3, Paragraph 5)); and 
a signal processing circuit (consciousness state determination unit 4 (Page 4, Paragraph 1); brain activity measurement result correction unit 22 (Hirose, Page 9, Paragraph 3)), wherein 
the control circuit 
causes the light source to emit the light pulse, 
causes the photodetector to detect and output an internal scattering component scattered inside a brain of the target person from the reflected light pulse as a brain activity signal (Near-infrared light emitted from the sensor unit 1a to the driver's head is transmitted through the driver's head skull and scattered on the brain surface (Hirose, Page 3, Paragraph 5)), and 
the signal processing circuit generates and outputs a signal indicating a state of the target person based on the biological signal and the brain activity signal (Then, the result of determination by the consciousness state determination unit 4 is sent to the output control unit 5 (Hirose, Page 6, Paragraph 4)). 

However, Hirose fails to explicitly disclose that the control circuit causes the photodetector to detect and output a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse as a biological signal different from the brain activity signal. Kusukame discloses photodetector that detects and outputs a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse as a biological signal different from the brain activity signal (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131]), wherein Kusukame discloses continual detection such that the surface reflection component would be detected before the intensity of the reflected light pulse starts to decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose so as to incorporate that the photodetector detects and outputs a surface reflection component reflected at a surface of a skin of the target person from the reflected light pulse as a biological signal different from the brain activity signal as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).

However, the combination of Hirose in view of Kusukame fails to explicitly disclose wherein the biological signal includes at least one type of information selected from the group consisting of a blood flow at a surface of a skin of the target person, perspiration, and respiration. Schrauf (US-20140221781-A1) teaches a method and device for determining a vital state of a subject which includes consciousness of the subject, wherein Schrauf further discloses determining a biological signal of the subject, wherein the biological signal includes information on a blood flow at a surface of a skin of the subject (During a heartbeat, blood vessels, in particular arteries, expand slightly, as pressure increases in the blood vessels. This expansion causes an increase of the optical absorption and therefore also a decrease of the intensity of reflected light which is reflected by the skin region. Vital parameters of the vehicle passenger 2, in particular the pulse rate or heart rate and as well as the breathing rate and the breathing volume, can be determined by the detection of the differences in brightness of the light reflected by the skin region over time (Schrauf (Paragraph [0036])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Kusukame so as to incorporate that the biological signal includes information on a blood flow at a surface of a skin of the target person as taught by Schrauf, as a vital state of a subject, such as consciousness or unconsciousness, can be derived from a blood flow at the surface of a skin of the subject (Schrauf, Paragraph [0036]).

Regarding claim 30, Hirose teaches
The biometric apparatus according to claim 29, wherein 
the control circuit causes the photodetector to detect the internal scattering component by detecting a portion of the reflected light pulse after an intensity of the reflected light pulse starts to decrease (The intensity of the scattered light received by the sensor unit 1a of the optical probe 1 changes according to the amount of hemoglobin on the driver's brain surface (Hirose, Page 4, Paragraph 6), 
wherein determining the change in intensity of the scattering component (as it increases or decreases based on increased or decreased blood flow) is considered to read on this limitation as Hirose discloses continual detection).

However, Hirose fails to explicitly disclose that the control circuit also causes the photodetector to detect the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease. Kusukame discloses a photodetector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131]), wherein Kusukame discloses continual detection such that the surface reflection component would be detected before the intensity of the reflected light pulse starts to decrease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Kusukame and Schrauf so as to incorporate that the photodetector that detects the surface reflection component at least by detecting a portion of the reflected light pulse before the intensity of the reflected light pulse starts to decrease as taught by Kusukame so as to more accurately determine scattering and transmission characteristics in the brain more accurately by correcting measurements of brain function based on changes in skin moisture content (with regard to surface scattering of the infrared light 102 that fluctuates depending on the skin temperature and the skin condition, the effect of scatter reflections at the epidermal layer and the dermal layer can be corrected. Thus, scatter and transmission characteristics within the brain can be ascertained (i.e., brain-function measurement can be performed) more accurately (Kusukame, Paragraph [0130]); when the skin temperature and the skin moisture percentage change, light absorption characteristics change in accordance with moisture in the epidermal layer and the dermal layer. With the above-described configuration, this effect can be reduced (Kusukame, Paragraph [0131])).

Regarding claim 31, Hirose teaches
The biometric apparatus according to claim 29.

However, Hirose fails to explicitly disclose that the biological signal includes a pulse of the target person. Kusukame teaches an apparatus for determining brain function based on detecting a biological signal consisting of infrared light diffused and reflected in the human head, wherein Kusukame further discloses a biological signal that includes information consisting of pulse (Furthermore, in the above description, in order to estimate the state of the measurement subject (such as the degree of concentration, the degree of sleepiness, the comfort level, or the discomfort level), the optical brain-function measurement apparatus according to the present disclosure may be used in combination with, for example, a heart rate meter (Kusukame, Paragraph [0152])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric apparatus of Hirose in view of Kusukame and Schrauf so as to incorporate that the biological signal includes at least one type of information selected from the group consisting of pulse, perspiration, respiration, and body temperature so as to further estimate the consciousness state of the target person (Kusukame, Paragraph [0152]).

Response to Arguments
Applicant's arguments filed 12 August 2022, have been fully considered but they are not persuasive. 
Regarding the rejections under 35 U.S.C. 102(a)(1) and the rejections under 35 U.S.C. 103 set forth in the previous office action, Applicant’s arguments are not considered to be persuasive.
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Hirose is further modified by Fonte (US-9087147-B1) so as to further incorporate the limitation wherein based on the biological signal and the brain activity signal, whether a state of the target person is an unconscious state (The cerebral arterial resistance may have clinical significance in explaining why patients with diffuse atherosclerosis in extracranial and/or intracranial arteries may exhibit symptoms of syncope (temporary loss of consciousness or posture, e.g., fainting) or ischemia (restriction in blood supply) (Fonte, Col 60, lines 50-55); Furthermore, the effect of changes in blood flow, heart rate, blood pressure, and other physiologic variables on extracranial and/or intracranial artery blood flow or cerebral perfusion may be modeled through changes in the boundary conditions and used to calculate the cumulative effects of these variables over time (Fonte, Col 77, lines 6-11)).
Regarding claim 29, Hirose in view of Kusukame is further modified by Schrauf (US-20140221781-A1) so as to further incorporate the limitation wherein the biological signal includes at least one type of information selected from the group consisting of a blood flow at a surface of a skin of the target person, perspiration, and respiration (During a heartbeat, blood vessels, in particular arteries, expand slightly, as pressure increases in the blood vessels. This expansion causes an increase of the optical absorption and therefore also a decrease of the intensity of reflected light which is reflected by the skin region. Vital parameters of the vehicle passenger 2, in particular the pulse rate or heart rate and as well as the breathing rate and the breathing volume, can be determined by the detection of the differences in brightness of the light reflected by the skin region over time (Schrauf (Paragraph [0036])).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791